Citation Nr: 1604350	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously remanded by the Board in May 2015 for further development.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board via a video conference (video conference hearing) in September 2015.  A transcript of that hearing has been associated with the claims file.  

This case was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, his right ear hearing loss was caused by in-service noise exposure.  

2.  Resolving all doubt in favor of the Veteran, his tinnitus was caused by in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for the establishment of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran has current diagnoses of right ear hearing loss and tinnitus which were incurred during his active service.  Therefore, service connection is warranted for right ear hearing loss and tinnitus.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection will also be presumed for certain chronic diseases, including sensorineural hearing loss, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  As sensorineural hearing loss is a chronic disease or condition recognized under 38 C.F.R. § 3.309(a), the principle of a continuity of symptomatology discussed in 38 C.F.R. § 3.303(b) applies to the current claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

1.  Hearing Loss

The Veteran alleges that his current hearing loss is due to exposure to loud noise in the military.  In his September 2015 Travel Board hearing, the Veteran reported that he worked as an aircraft handler in service and was regularly exposed to noise from directing aircrafts on a runway which caused his acoustic trauma.  His service separation form (DD-214) indicates that his military occupational specialty (MOS) was listed as ABH3, which stands for an Aviation Boatswain's Mate Aircraft Handler.  Thus the record supports his claims of in-service noise exposure.  38 U.S.C.A. § 1154.  

The Veteran also has a current diagnosis of bilateral hearing loss which qualifies as a hearing loss disability for VA compensation purposes as demonstrated by private and VA medical records and the August 2011 VA examination.  See 38 C.F.R. § 3.385.  

The VA examiner in the August 2011 VA found that the Veteran's current bilateral hearing loss was not related to his military noise exposure, finding that the service treatment records (STRs) reflect no significant shift in hearing levels between the entrance examination and separation examination and the thresholds fell within normal limits.  However, the Board finds that the VA examiner based her opinion on only partially correct information, as STRs do demonstrate some increase in hearing threshold levels in the right ear, which may be considered significant.  Audiometric testing in the May 1980 service entrance examination revealed hearing threshold levels as follows: 




HERTZ









500
1000
2000
3000
4000
RIGHT
5
0
10
5
5
LEFT
10
5
0
15
10

Audiometric testing in an August 1981 service treatment record (STR) revealed hearing threshold levels as follows: 




HERTZ









500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
10
5
0
5
10

Audiometric testing in a March 1982 STR revealed hearing threshold levels as follows: 





HERTZ









500
1000
2000
3000
4000
RIGHT
5
5
15
15
15
LEFT
5
0
0
5
5

Audiometric testing in the May 1983 service separation examination revealed hearing threshold levels as follows: 




HERTZ









500
1000
2000
3000
4000
RIGHT
5
0
10
15
15
LEFT
10
0
5
10
10

With respect to the right ear, the Board also observes that the Veteran's hearing threshold levels increased from 5 decibels at 3000 and 4000 Hertz in the May 1980 and August 1981 audiology evaluations to 15 decibels in the March 1982 and May 1983 audiology evaluations.  The STRs also demonstrate that at 6000 Hertz, the Veteran's right ear was recorded at 20 decibels in the May 1980 entrance examination, 30 decibels in August 1981, 35 decibels in March 1982 and 40 decibels in the May 1983 separation examination, thereby indicating hearing loss in the right ear at a higher frequency was present at separation, which was not considered by the VA examiner.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).  Therefore the VA examination opinion is inadequate and is afforded no probative value.  

The Board finds that the Veteran's lay statements of exposure to excessive noise in service, the STRs and the post-service VA audiology findings, taken together, places the evidence in relative equipoise as to whether his right ear hearing loss began during active service.  Therefore, the Board resolves all doubt in favor of the Veteran, and finds the probative evidence of record demonstrates he has a current diagnosis of right ear hearing loss that had its onset during active service.  Thus, service connection for right ear hearing loss is warranted.  38 C.F.R. §§ 3.102, 3.303 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

2.  Tinnitus

As noted above, the record supports his claims of in-service noise exposure.  38 U.S.C.A. § 1154.  See 38 U.S.C.A. § 1154(a) (West 2014).  

The Veteran's STRs are absent of any complaints of ringing in the ears or treatment for tinnitus at any time throughout his active service.  

The medical evidence of record demonstrates the Veteran has a current diagnosis of tinnitus.  

Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis and the Veteran, as a layperson is competent to testify as to his symptoms, specifically to experiencing tinnitus in service and since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board finds the Veteran's statements and testimony regarding having tinnitus in service and since that time are credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although the VA examiner in the August 2011 VA found that the Veteran's current tinnitus was not related to his military noise exposure, finding that the STRs reflect no significant shift in hearing levels between the entrance examination and separation examination and the thresholds fell within normal limits, the Board finds the Veteran's statements of experiencing tinnitus since his active service competent and credible evidence.  The Board also points out that the examiner did not consider the Veteran's lay statements in providing their opinions.  Therefore, the evidence of record, taken together, at the very least places the evidence in a state of relative equipoise as to whether tinnitus was caused by in-service noise exposure, and the Board must resolve this doubt in the Veteran's favor and grant the claim for service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for right ear hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

In light of the fact that the August 2011 VA examiner's opinion regarding hearing loss was found to be inadequate, and considering the Veteran's credible lay testimony and that the record supports his claims of in-service noise exposure, the Board finds that a new VA audiology examination and opinion for his left ear hearing loss is necessary to determine the etiology of his left ear hearing loss.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

The United States Court of Appeals for Veterans Claims (Court), in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley, 5 Vet. App. 155.  Therefore, although the audiometric findings in the service record do not indicate hearing loss of the left ear, service connection may still be established with a medical opinion.  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including especially any outstanding VA medical records.  

2.  Schedule the Veteran for a VA examination of his left ear hearing loss.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's left ear hearing loss.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  

Please also note: the Veteran is competent to attest to any lay observable symptoms and past treatment, including any continuity of symptoms since his active service.  

All tests for left ear hearing loss should be performed to determine his current diagnoses.  NOTE:  Audiology examinations should be performed by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.  

The examiner is then asked to answer the following:  

(a).  Does the Veteran have a left ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385?

(b).  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left ear hearing loss was incurred during his active military service, manifested within one year of his discharge, or is otherwise related to any disease, event, or injury during his service, to include exposure to excessive noise/acoustic trauma.  

It is most essential the examiner provide explanatory rationale for his opinion on this determinative issue, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinion is responsive to the determinative issue of etiology at issue in this appeal.  If not, return the report(s) for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


